     Case 2:20-cv-02830-LMA-MBN Document 49 Filed 05/28/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


THERESA SCHULTZ                                               CIVIL ACTION

VERSUS                                                            No. 20-2830

ROUSE’S ENTERPRISES, L.L.C.                                       SECTION I


                                   ORDER

      In order to allow for additional briefing and consideration of a pending

summary judgment motion,

      IT IS ORDERED that the pretrial conference in the above-captioned matter

is CONTINUED to THURSDAY, JUNE 17, 2021, at 10:00 A.M. The conference

will be held in person.



      New Orleans, Louisiana, May 28, 2021.



                                       _______________________________________
                                                 LANCE M. AFRICK
                                       UNITED STATES DISTRICT JUDGE
